Citation Nr: 0822254	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  07-27 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of excision 
of osteochondroma, right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran had active service from April 1964 to April 1966, 
including service in Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

FINDINGS OF FACT

The residuals of excision of osteochondroma of the rights 
knee results in painful motion, but has not resulted in 
limitation of motion of the knee with flexion limited to less 
than 45 degrees, or extension limited by more than 10 
degrees, and has not resulted in instability or subluxation.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of excision of osteochondroma for the right knee 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5258, 5259, 5260, 5261 (2007); VAOPGCPREC 23-97, VAOPGCPREC 
9-98; VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  The Board finds that the notice 
requirements have been fully satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter dated December 
2005 from the RO provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claim, 
what evidence was to be provided by him, and what evidence 
the VA would attempt to obtain on his behalf.  The letter 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  The 
December 2005 letter explained that the evidence must 
demonstrate a greater level of disability than previously 
assessed to establish an increased evaluation for a service 
connected condition.  This letter also indicated that these 
findings could be supported by statements from the veteran's 
doctor "containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
the examinations and tests."  The December 2005 letter 
further requested the veteran furnish the VA with any 
treatment dates while under VA care.  

A subsequent October 2006 letter explained how the VA would 
evaluate the veteran's disability rating.  In this 
correspondence the veteran was informed that 38 Code of 
Federal Regulations, Part 4 would be used to evaluate his 
claim and a rating from 0 to 100 percent may be assigned to 
his claim.  Additionally, the veteran was informed that 
evidence related to the nature, severity, duration, and 
impact of the condition and symptoms would be relevant to 
supporting his claim.  As such, the veteran was advised he 
could support his claim through ongoing treatment records, 
Social Security determinations, employment related 
documentation, and lay statements related to the disability.  

The foregoing letters plus the subsequent Statement of the 
Case, issued in June 2007, adequately explained what evidence 
would warrant a higher rating, as required by Vazquez-Flores 
v. Peak, 22 Vet. App. 37 (2008), decision.  The Statement of 
the Case contained the specific rating criteria from 
Diagnostic Codes 5260 and 5261, as well as other relevant 
regulations.  The Statement of the Case explains that factors 
which may be considered include functional loss due to 
painful movement, weakness, excess fatigability and 
incoordination.  In addition, a letter dated in November 2007 
provided the veteran information regarding what evidence is 
considered in assigning a disability rating.  Although, the 
information contained in this Statement of the Case and the 
November 2007 letter were not provided prior to the rating 
decision on appeal, the Board finds that this did not result 
in any prejudice to the veteran.  The veteran was allowed an 
opportunity to submit evidence, but did not do so.  The VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all necessary development of 
evidence has been completed.  The veteran has been afforded 
VA examinations and his private treatment records have been 
obtained.  The Board notes that in July 2007 the veteran 
requested a hearing before the Board at his local RO, which 
was scheduled for December 2007.  As indicated in a November 
2007 statement, the veteran requested this hearing be 
postponed until February or March 2008, due to work 
obligations, and the hearing was rescheduled for February 
2008.  A January 2008 correspondence from the veteran 
withdrew this request, once again due to employment concerns.  
In light of this withdrawal, the Board views the veteran's 
January 2008 statement as an indication that he had no 
further evidence to submit and desired his case be sent to 
the Board without additional delay.

The veteran is currently rated at 10 percent for a right knee 
disability, under 38 C.F.R. § 4.71a, DC 5259.  Under this 
diagnostic code, a 10 percent rating is the highest rating 
available.  

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260, which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

In addition, a veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04

Further, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-up, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered the full history of the right knee 
disorder.  The veteran's service treatment records indicate 
that a cyst was removed from the veteran's right knee.  In a 
rating decision of October 1966, the RO granted service 
connection for residuals of excision of an osteochondroma of 
the right knee and assigned a 10 percent rating.  In July 
2000, the veteran complained of pain upon standing, and 
sought treatment at a VA medical facility.  After examining 
an MRI the doctor opined that the findings in the ACL 
(anterior cruciate ligament) were consistent with 
degeneration, synovitis or secondary trauma.  

In September 2005, the veteran requested an increased rating.  
The RO denied that request, and the veteran perfected this 
appeal.

In July 2006, the veteran's private doctor took an x-ray of 
the veteran's right knee, based on his complaints of pain 
upon standing.  This revealed small calcified loose bodies in 
the veteran's knee.  In July 2006, the veteran again sought 
treatment at a VA facility, after a motorcycle fell on his 
right knee.  The veteran was also afforded a VA examination 
in July 2006.

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the knee of sufficient 
severity to warrant a rating higher than 10 percent.  The 
evidence shows that the right knee disorder has not resulted 
in limitation of motion of the knee resulting in flexion to 
less than 45 degrees, and does not limit extension.  Such 
levels of limitation are not shown on the VA examination of 
July 2006.  On the contrary, the report of that examination 
shows that the veteran had range of motion from 0 to 125 
degrees without pain.  The Board also notes that a VA 
treatment record dated in March 2007 reflects complaints of 
knee pain, but notes that the veteran is very active and 
walks approximately 3 hours a day.  Additionally, this March 
2007 treatment record reflects a stable right knee with range 
of motion from 0 to 125 degrees.  Thus, the evidence does not 
indicate that a higher rating is justified when using actual 
ranges of motion.

The veteran presents a January 2006 statement of Sherry M. 
Zimmerman, M.D., to support his claim, but this statement 
does not support an increased rating for the veteran's knee 
disability.  Doctor Zimmerman's assessment indicates the 
veteran has a calcified loose body in his right knee, but 
fails to indicate this impedes the veteran's range of motion, 
or ability to use his knee.  This January 2006 statement 
fails to contradict any of the findings of the July 2006 VA 
exam.  

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The VA 
examination reports do not reflect that the factors of 
additional functional loss due to pain, weakness, etc, are 
present to any significant degree.  The VA examination in 
July 2006 did note that the veteran had iliotibial band 
syndrome in the right knee, but this did not effect the 
veteran's gait, or style of walking.  After examining the 
veteran's range of motion, the examiner specifically stated 
that this was a non-surgical problem and in July 2006 the 
veteran's range of motion was 0 to 125 degrees without pain.  
Accordingly, the criteria for a disability rating higher than 
10 percent for a right knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder has not resulted in instability or 
subluxation.  The VA treatment note in March 2007, 
specifically found that there was no knee instability.  
Accordingly, a separate rating for instability or subluxation 
of the knee is not warranted.  

ORDER

An increased rating for residuals of excision of 
osteochondroma, right knee, currently rated as 10 percent 
disabling, is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


